


 HR 5104 ENR: To extend the Protect America Act of 2007

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 5104
		
		AN ACT
		To extend the Protect America Act of 2007
		  for 15 days.
	
	
		1.15-day extension of the
			 Protect America Act of 2007Section 6(c) of the Protect America Act of
			 2007 (Public Law 110–55; 121 Stat. 557; 50 U.S.C. 1803 note) is amended by
			 striking 180 days and inserting 195 days.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
